                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


   MICHIGAN STATE A. PHILIP
  RANDOLPH INSTITUTE, ET AL.,
                                                    Case No. 16-cv-11844
               Plaintiffs,
                                             UNITED STATES DISTRICT COURT JUDGE
                   v.                                GERSHWIN A. DRAIN

         RUTH A. JOHNSON,                      UNITED STATES MAGISTRATE JUDGE
                                                      MONA K. MAJZOUB
              Defendant.
                                       /

    OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
          ATTORNEYS’ FEES AND COSTS [#169] IN PART

                                I. INTRODUCTION

      Present before the Court is Plaintiffs Michigan State A. Philip Randolph

Institute, Mary Lansdown, Erin Comartin, Dion Williams, and Common Cause’s

Motion for Attorneys’ Fees and Costs. Dkt. No. 169. For the reasons set forth

below, the Court will GRANT the Motion IN PART [#169] and award attorneys’

fees and costs in the amount of $530,874.29.

                                II. BACKGROUND

      Plaintiffs initiated this suit against Michigan Secretary of State Ruth A.

Johnson (“Defendant”) on May 24, 2016, challenging the constitutionality of

Public Act 268, which eliminated straight-ticket voting in Michigan. Dkt. No. 1.



                                       -1-
On July 22, 2016, the Court granted Plaintiffs’ Motion for a Preliminary

Injunction, thereby enjoining the statute from going into effect. Dkt. No. 25. As a

result, straight-ticket voting remained available for both the November 2016

General Election and the November 2017 Odd-Year Election. See Dkt. No. 172, p.

5 (Pg. ID 4969).

      On August 1, 2018, after conducting a bench trial, the Court entered a

Judgment in favor of Plaintiffs and granted their request for a permanent

injunction. Dkt. No. 151; Dkt. No. 152. Defendant appealed, and on September 5,

2018, the Sixth Circuit issued a stay of that injunction.          Dkt. No. 161.

Consequently, Public Act 268 was operative for the November 2018 General

Election. Dkt. No. 172, p. 6 (Pg. ID 4970).

      During the 2018 General Election, Michigan voters passed Proposal 18-3,

which amended the Michigan Constitution to preserve straight-ticket voting. Id.

Because of the amendment, this case became moot on appeal, and the Sixth Circuit

entered an order directing the Court to vacate judgment and dismiss Plaintiffs’

Complaint on remand. Dkt. No. 163.

      Now, Plaintiffs bring the instant Motion, arguing they are entitled to

$1,149,041.25 in attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and 52

U.S.C. § 10310(e) because they obtained a favorable judgment in the district court

that was never reversed on the merits. Dkt. No. 169.



                                        -2-
                                  III. DISCUSSION

      A. Plaintiffs are the Prevailing Party with Respect to the Court’s Order
         Granting a Preliminary Injunction.

      “Under 42 U.S.C. § 1988(b), the ‘prevailing party’ in an action to enforce

civil rights under § 1983 may recover ‘a reasonable attorney’s fee as part of the

costs’ of litigation.” Green Party of Tenn. v. Hargett, 767 F.3d 533, 552 (6th Cir.

2014) (quoting Hescott v. City of Saginaw, 757 F.3d 518, 2014 WL 2959289, at *3

(6th Cir. 2014)).   “To be considered a prevailing party, a litigant must have

‘receive[d] at least some relief on the merits of his claim’ amounting to a ‘court-

ordered change in the legal relationship between the plaintiff and the defendant.’”

Id. (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health &

Human Res., 532 U.S. 598, 603-04 (2001)). “Absent a direct benefit, the plaintiff

achieves only a symbolic victory, which § 1988(b) does not compensate.”

McQueary v. Conway, 614 F.3d 591, 598 (6th Cir. 2010).

      In certain contexts, the attainment of a preliminary injunction can serve as a

basis for prevailing party status. See McQueary, 614 F.3d at 600. Courts are thus

instructed to exercise their discretion and undertake a case-specific factual inquiry.

Id. at 604. Generally, “there is only prevailing party status if the [preliminary]

injunction represents an unambiguous indication of probable success on the merits,

and not merely a maintenance of the status quo ordered because the balance of the

equities greatly favors the plaintiff.” Dubuc v. Green Oak Twp., 312 F.3d 736, 753

                                         -3-
(6th Cir. 2002) (internal quotations omitted). Additionally, where a claimant wins

a preliminary injunction, and nothing more, a request for attorney’s fees should

typically be denied. See McQueary, 614 F.3d at 604; see also Sole v. Wyner, 551

U.S. 74, 86 (2007) (“We decide only that a plaintiff who gains a preliminary

injunction does not qualify for an award of counsel fees under § 1988(b) if the

merits of the case are ultimately decided against her.”).

      Here, the Court finds that Plaintiffs are entitled to attorneys’ fees in

connection with their request for a preliminary injunction. The Court granted

Plaintiffs’ request for a preliminary injunction on July 22, 2016. Dkt. No. 25. As a

result, Defendant was precluded from enforcing Public Act 268 during two

election cycles: the November 2016 General Election and the November 2017

Odd-Year Election. Furthermore, the preliminary injunction was predicated on the

likelihood that Plaintiffs would succeed on the merits of their claims, and not just

on maintaining the status quo. See id.; Dubuc, 312 F.3d at 753.

      Following the preliminary injunction, Plaintiffs went on to win on the merits

of their claims, obtaining both a favorable Judgment and an Order permanently

enjoining Public Act 268. See Dkt. No. 151; Dkt. No. 152. Although the Sixth

Circuit stayed the permanent injunction, and later dismissed the case on appeal as

moot, this Court’s decision was never reversed on the merits. Hence, this is not a

case where Plaintiffs obtained a preliminary injunction, only to receive an



                                         -4-
unfavorable outcome in the end. Cf. Sole, 551 U.S. at 83 (“Prevailing party status,

we hold, does not attend achievement of a preliminary injunction that is reversed,

dissolved, or otherwise undone by the final decision in the same case.”). Nor is

this a case where Plaintiffs obtained a preliminary injunction, and nothing more.

See McQueary, 614 F.3d at 604. Accordingly, Plaintiffs are the prevailing party

with respect to the Court’s Order granting a preliminary injunction.


      B. Plaintiffs are not the Prevailing Party with Respect to the Court’s
         Order Granting a Permanent Injunction.

      While Plaintiffs were the prevailing party with respect to the Court’s Order

granting a preliminary injunction, the same cannot be said regarding the Order

granting a permanent injunction.

       Again, to achieve prevailing party status, a litigant must receive at least

some relief on the merits of his claim. Hargett, 767 F.3d at 552. “If the court of

appeals reverses on the merits of the underlying claims, the formerly prevailing

party no longer prevails and is no longer entitled to fees.” Id. But “if the reversal

is not on the merits, it does not necessarily upset the prevailing party’s status.” Id.

“When plaintiffs clearly succeeded in obtaining the relief sought before the district

court and an intervening event rendered the case moot on appeal, plaintiffs are still

prevailing parties for the purposes of attorney’s fees for the district court




                                         -5-
litigation.” Id. (quoting Diffenderfer v. Gomez-Colon, 587 F.3d 445, 454 (1st Cir.

2009)).

      Here, it is undisputed that Plaintiffs obtained the relief that they sought from

this Court. Indeed, the Court entered a Judgment in their favor and granted their

request to permanently enjoin Public Act 268. The Sixth Circuit did not reverse

this decision on the merits; rather, an intervening event, the passage of Proposal

18-3, rendered the case moot on appeal. Under these facts, Plaintiffs would be

considered the prevailing party for purposes of attorneys’ fees. See id.

      Defendant concedes that, in theory, this is the correct conclusion. See Dkt.

No. 172, p. 12 (Pg. ID 4976) (“Defendants [sic] agree, generally, that a dismissal

on mootness grounds based on a statutory change (or in this case constitutional

amendment) and a vacatur of the district court order do not, in and of themselves,

negate a party’s status as a prevailing party.”). However, Defendant contends that

the Sixth Circuit’s stay of the permanent injunction alters the prevailing party

analysis because the stay prevented any court-ordered change in the parties’ legal

relationship from materializing.    See Farrar v. Hobby, 506 U.S. 103, 111-12

(1992) (“[A] plaintiff ‘prevails’ when actual relief on the merits of his claim

materially alters the legal relationship between the parties by modifying the

defendant’s behavior in a way that directly benefits the plaintiff.”). Although it




                                         -6-
does not appear that the Sixth Circuit has ever addressed this issue, Defendant

presents two out-of-circuit cases in support.

      Defendant first cites to UFO Chuting of Hawaii, Inc. v. Smith, where the

Ninth Circuit held that plaintiffs were not the prevailing party under § 1988 despite

having initially obtained a final judgment and a permanent injunction. 508 F.3d

1189, 1198 (9th Cir. 2007). In that case, plaintiffs filed suit challenging whether a

Hawaii statute prohibiting parasailing activity from December 15 to May 15 of

each year was pre-empted by federal law. Id. at 1191. The district court held that

it was, and permanently enjoined the statute. Id.

      Subsequently, the President signed into law a bill permitting Hawaii to

enforce that very statute. Id. at 1192. Immediately after, the state filed a motion to

stay the permanent injunction and vacate the judgment. Id. On December 13 of

that year, two days before the permanent injunction was set to go into effect, the

district court granted both motions and entered summary judgment in favor of the

state. Id. The district court also denied plaintiffs’ motion for attorney’s fees,

reasoning that plaintiffs were not the prevailing party because the permanent

injunction was never implemented, and therefore, plaintiffs never received its

benefit. Id. The Ninth Circuit affirmed that decision on the same grounds. Id. at

1198 (“Because the district court stayed the implementation of the permanent




                                         -7-
injunction before the State had to change its behavior . . . [plaintiffs] cannot be

considered the ‘prevailing party.’”).

      Defendant also cites to Doe v. Nixon, where the Eighth Circuit held that

plaintiffs were not the prevailing party after having their preliminary injunction

stayed by the court of appeals and their complaint dismissed as moot. 716 F.3d

1041, 1049 (8th Cir. 2013). There, plaintiffs filed suit challenging Missouri’s

“Halloween Statute,” which required any registered sex offender to, among other

things, avoid all Halloween-related contact with children on October 31 of each

year. Id. at 1045-46. After the district court granted plaintiffs’ motion for a

preliminary injunction, the state appealed, and the Eighth Circuit issued a stay, one

day before the injunction was set to take effect. Id. at 1046. Once that year’s

Halloween had passed, the Eighth Circuit dismissed the state’s appeal as moot. Id.

      After the case was remanded to the district court, separate state court

litigation deemed the Halloween Statute unconstitutional as applied to plaintiffs.

Id. at 1047.   This, in turn, rendered plaintiffs’ lawsuit moot, resulting in the

dismissal of the case.    Id.   Despite the dismissal, the district court awarded

plaintiffs with attorney’s fees, finding they were the prevailing party because they

had obtained the preliminary injunction. Id. at 1047. The Eighth Circuit, however,

disagreed, explaining that while “the preliminary injunction may have served as a

court-ordered change in the parties’ legal relationship, this change was never



                                         -8-
realized because of our stay of that order.” Id. at 1049. The court concluded that

the district court’s order “effectively served as a judicial pronouncement without

judicial relief.” Id.; see Farrar, 506 U.S. at 110 (“[A] judgment—declaratory or

otherwise—will constitute relief, for purposes of § 1988, if, and only if, it affects

the behavior of the defendant toward the plaintiff.”) (internal quotations omitted).

      At first glance, both cases provide meaningful guidance; though, UFO

Chuting is arguably distinguishable in one respect.          Namely, unlike in UFO

Chuting, this Court’s Final Judgment was never reversed on the merits, but instead

dismissed on appeal as moot. Cf. 508 F.3d at 1192 (the district court stayed the

permanent injunction, vacated the plaintiffs’ judgment, and then entered summary

judgment in favor of the State). Nevertheless, the decision in UFO Chuting did not

turn on the reversal of plaintiffs’ underlying claims; rather, the Ninth Circuit

focused on the fact that a court-ordered stay absolved the state from having to

change its behavior towards the plaintiffs. See id. at 1198. Hence, plaintiffs never

received a direct benefit from the district court’s injunction. Id.; see McQueary v.

Conway, 614 F.3d 591, 598 (6th Cir. 2010) (“A material change directly benefits a

plaintiff by modifying the defendant’s behavior toward him.          Absent a direct

benefit, the plaintiff receives only a symbolic victory, which § 1988(b) does not

compensate.”) (internal quotations and citations omitted).




                                         -9-
      Here, like in UFO Chuting, Plaintiffs never received the benefit of this

Court’s Order granting their request for a permanent injunction. See 508 F.3d at

1198. The injunction Order was entered on August 1, 2018, but stayed by the

Sixth Circuit on September 5, 2018, thereby allowing Defendant to enforce Public

Act 268 during the November 2018 General Election. Because the case was

dismissed following that Election, the permanent injunction never forced

Defendant to alter her behavior towards Plaintiffs.

      The Eighth Circuit’s decision in Doe provides an even closer parallel. See

716 F.3d at 1049.     Here, like in that case, a stay from the court of appeals

prevented an order for injunctive relief from going into effect. See id. Essentially

then, the Court issued a judicial pronouncement unaccompanied by any judicial

relief. This does not entitle Plaintiff to attorneys’ fees. See Buckhannon Bd. &

Care Home, Inc. v. W. Va. Dep’t of Health & Human Resources, 532 U.S. 598,

606 (2001) (holding party does not prevail where they acquire a judicial

pronouncement without judicial relief).

      In short, the Court finds that Plaintiffs did not prevail with respect to the

Court’s Order granting their request for a permanent injunction.        Both UFO

Chuting and Doe suggest that a court-ordered stay alters the prevailing party

analysis. See 508 F.3d at 1198; 716 F.3d at 1049. This is consistent with the

touchstone of the prevailing party inquiry; that is, whether there is a material



                                          -10-
change in the legal relationship between the parties. See Farrar, 506 U.S. at 111

(“[T]he touchstone of the prevailing party inquiry must be the material alteration of

the legal relationship of the parties.”).       Here, the Sixth Circuit’s stay of the

permanent injunction prior to the 2018 General Election prevented any such

change from occurring. See Nken v. Holder, 556 U.S. 418, 429 (2009) (noting a

stay suspends judicial alteration of the status quo).

      C. The Court will Award Plaintiffs with Attorneys’ Fees and Costs for
         Work Completed in Connection with the Preliminary Injunction.

      “Title 42 U.S.C. § 1988 provides that in federal civil rights actions ‘the

court, in its discretion, may allow the prevailing party, other than the United States,

a reasonable attorney’s fee as part of the costs.’” Blum v. Stenson, 465 U.S. 886,

888 (1984) (quoting 42 U.S.C. § 1988(b)). “The initial estimate of a reasonable

attorney’s fee is properly calculated by multiplying the number of hours reasonably

expended on the litigation times a reasonable hourly rate.” Id. “Adjustments to

that fee then may be made as necessary in the particular case.” Id.

      The party seeking attorney’s fees bears the burden of submitting evidence

supporting the hours worked and the rates sought. The N.E. Ohio Coalition for the

Homeless v. Husted, 831 F.3d 686, 702 (6th Cir. 2016). “In determining hours, a

court must exclude from this initial fee calculation hours that were not reasonably

expended.” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)) (internal

quotations omitted). To that end, “[c]ounsel are expected to exclude from a fee

                                         -11-
request hours that are excessive, redundant, or otherwise unnecessary.”             Id.

(quoting Hensley, 461 U.S. at 434) (internal quotations omitted).

      Similarly, “[h]ourly rates should not exceed what is necessary to encourage

competent lawyers within the relevant community to undertake legal

representation.” Hadix v. Johnson, 65 F.3d 532, 536 (6th Cir. 1995). Indeed, fees

should be based on market rates for the services rendered. Id. To guide the

inquiry, courts ordinarily look to “rates prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.”

Id. (quoting Blum, 465 U.S. at 896 n.11). But in the case of private attorneys,

“normal billing rates usually ‘provide an efficient and fair short cut for determining

the market rate.’” Id. (quoting Gulfstream III Assoc., Inc. v. Gulfstream Aerospace

Corp., 995 F.2d 414, 422 (3d Cir. 1993)).

      As an initial matter, because Plaintiffs prevailed only with respect to the

preliminary injunction, the Court must attempt to identify and isolate the work

their attorneys completed in connection with that court order. See Dkt. No. 25.

The Supreme Court has cautioned that “[a] request for attorney’s fees should not

result in a second major litigation.” Hensley, 461 U.S. at 437. Considering this,

and in furtherance of fairness and efficiency, the Court will credit Plaintiffs for all

work their attorneys completed on or before September 9, 2016. There are two

reasons for selecting this date.



                                         -12-
      First, this date encompasses the time Plaintiffs spent litigating their Motion

for a Preliminary Injunction. That Motion was filed on May 27, 2016 and the

Court granted the Motion on July 22, 2016. See Dkt. No. 4; Dkt. No. 25. Second,

this date marks the day on which the Supreme Court denied Defendant’s Petition to

Stay the Preliminary Injunction, signaling an end to the litigation surrounding the

preliminary injunction. See Dkt. No. 169-3, p. 5 (Pg. ID 4912).

      With this time frame in mind, the Court will now turn to the fee requests

submitted by each of Plaintiffs’ attorneys.

      1. Mary E. Gurewitz

      Attorney Mary Gurewitz served as one of two lead counsel in this case. She

has practiced law for forty-four years and is currently Of Counsel at her fourteen-

person Detroit-based law firm.      Dkt. No. 169-1, p. 2 (Pg. ID 4902).             She

specializes in the representation of labor unions, in both the public and private

sectors, and in political and election law. Id. In past cases, she has been awarded

attorney’s fees in the range of $350 to $475 per hour. Id. at p. 3 (Pg. ID 4903).

      Attorney Gurewitz asserts that from March 21, 2016 to March 6, 2019 she

spent 1,046.9 hours working on this case. Dkt. No. 169-3, pp. 2-14 (Pg. ID 4909-

21). 257.2 of these hours were for work completed on or before September 9,




                                        -13-
2016. Id.1 She is asking to be compensated at a rate of $500 per hour. Dkt. No.

169-1, p. 6 (Pg. ID 4906). Defendant, on the other hand, argues that she should

only be compensated at a rate of $325 per hour based on the median compensation

for Of Counsel attorneys in the state of Michigan. See Dkt. No. 169-4, p. 3 (Pg. ID

4929).

      Here, the Court finds that a rate of $500 per hour is reasonable compensation

for Attorney Gurewitz’s services. Per the Michigan State Bar Economics of Law

Survey, this figure places her between the 75th and 95th percentiles of hourly

billing rates for Of Counsel attorneys in the state. See Dkt. 169-4, p. 3 (Pg. ID

4929). Given her forty-four years of experience, her expertise within the field of

election law, and the complexity of this case, there is justification for

compensating her at the upper end of this spectrum. Moreover, the $500 per hour

rate falls within range of the compensation she has been awarded in past cases

Accordingly, Attorney Gurewitz is entitled to $128,600 in attorney’s fees for the

257.2 hours of work she expended in this case through September 9, 2016.

      2. John R. Runyan, Jr.

      Attorney John Runyan, Jr. is a partner at Attorney Gurewitz’s law firm, and

served as support counsel. He asserts that he spent 2.3 hours working on this case

1
  This number does not include the 2.3 hours that Attorney Gurewitz worked on
September 9, 2016 following her review of the Supreme Court’s Order Denying
Defendant’s Petition to Stay the Preliminary Injunction. See Dkt. No. 169-3, p. 5
(Pg. ID 4912).

                                       -14-
from January 30, 2019 through January 31, 2019. Dkt. No. 169-3, p. 14 (Pg. ID

4921). However, because all of this work falls outside of the applicable time frame

set by the Court (on or before September 9, 2016), his request for attorney’s fees

will be Denied.

      3. Andrew Nickelhoff

      Attorney Andrew Nickelhoff is another partner at Attorney Gurewitz’s law

firm who served as support counsel. He claims that he spent 3.4 hours working on

this case, but only 0.9 of those hours were for work completed on or before

September 9, 2016.      Id. at pp. 14-15 (Pg. ID 4921-22).        He, like Attorney

Gurewitz, requests to be compensated at a rate of $500 per hour. Dkt. No. 169-1.

P. 6 (Pg. ID 4906). Defendant, however, asks the Court to compensate him at a

rate of $250 per hour, consistent with the median rate for attorneys practicing in

downtown Detroit. See Dkt. No. 169-4, p. 4 (Pg. ID 4930).

      Here, the Court agrees that $250 per hour is the appropriate rate of

compensation for Attorney Nickelhoff. This figure places him around the 25th

percentile for Partner billing rates in the state of Michigan. See id. at p. 3 (Pg. ID

4929). The Court chooses the lower end of this spectrum for two reasons. First,

Attorney Nickelhoff provided no background information about his experience as

an attorney or within this field of law. Hence, the Court has little basis for

comparison. Second, his contribution in this case was scant. Indeed, the 0.9 hours



                                        -15-
he contributed through September 9, 2016 involved mostly participation in office

conferences. See Dkt. No. 166-3, pp. 14-15 (Pg. ID 4921-22). Accordingly, the

Court will award Attorney Nickelhoff $225 in attorney’s fees.

      4. Marshall J. Widick

      Attorney Marshall Widick is also a partner at Attorney Gurewitz’s law firm

and served as support counsel. He spent 1.2 hours working on this case on August

21, 2017. Dkt. No. 169-3, p. 15 (Pg. ID 4922). Here, however, his work falls

outside of the applicable time frame set by the Court (on or before September 9,

2016), and thus, his request for attorney’s fees will be Denied.

      5. Mami Kato

      Attorney Mami Kato, a partner at Attorney Gurewitz’s law firm, provided

support on this case from August 11, 2016 to December 17, 2018. Id. She

calculates her total contribution to be 5.7 hours; though, only 2.5 of these hours

came on or before September 9, 2016. Id. She requests an hourly rate of $500.

Dkt. No. 169-1, p. 6 (Pg. ID 4906). In response, Defendant argues that she should

be compensated at a rate of $250 per hour, in line with the median rate for

attorneys in downtown Detroit. Dkt. No. 172, p. 20 (Pg. ID 4984).

      Here, for the same reasons explained above with respect to Attorney

Nickelhoff, the Court finds that $250 per hour is appropriate compensation for




                                        -16-
Attorney Kato. Accordingly, the Court will award her $625 in attorney’s fees for

the 2.5 hours she contributed to this case through September 9, 2016.

      6. Richard M. Olszewski

      Attorney Richard Olszewski is an Associate at Attorney Gurewitz’s law firm

who worked on this case from June 23, 2016 to July 21, 2017 for a total of 23.4

hours. Dkt. No. 169-3, pp. 15-16 (Pg. ID 4922-23). 13.3 of these hours came on

or before September 9, 2016. Id. Unlike his fellow colleagues, he requests to be

compensated at a lower rate of $250 per hour. Dkt. No. 169-1, p. 6 (Pg. ID 4906).

Defendant argues for an even lower rate of $200 per hour, consistent with the 25th

percentile for attorneys in downtown Detroit. Dkt. No. 172, p. 20 (Pg. ID 4984).

      Here, the Court finds that $200 per hour is an appropriate rate of

compensation for Attorney Olszewski. This figure places him around the 25th

percentile for Associate billing rates in Michigan. See Dkt. No. 169-4, p. 3 (Pg. ID

4929). The Court chooses the lower end of this spectrum because he provided no

background information about his experience as an attorney or in this particular

field of law. Furthermore, his contribution to this case during the applicable period

was minimal: a total of 13.3 hours. See Dkt. No. 169-3, pp. 15-16 (Pg. ID 4922-

23). Accordingly, Attorney Olszewski is entitled to $2,660 in attorney’s fees.




                                        -17-
      7. Mark C. Brewer

      Attorney Mark Brewer served as lead counsel in this case along with

Attorney Gurewitz. He has practiced law in the state of Michigan for over thirty-

five years, and currently works for the Southfield-based firm of Goodman Acker,

P.C. Dkt. No. 169-5, p. 2 (Pg. ID 4934). There, he specializes in political,

campaign finance, and election law. Id. In his practice, he bills clients anywhere

from $300 to $500 per hour. Id. at p. 3 (Pg. ID 4935).

      Attorney Brewer asserts that he spent a total of 1060.9 hours working on this

case from February 25, 2016 to February 20, 2019. Dkt. 169-6. 796.3 of those

hours came on or before September 9, 2016. Id. He requests to be compensated at

a rate of $500 per hour. Dkt. No. 169-5, p. 5 (Pg. ID 4937). Defendant, however,

argues that he should be limited to a rate of $275 per hour based on the average for

his experience, location, and practice area.

      Here, consistent with the award to Attorney Gurewitz, the Court finds that

$500 per hour is the appropriate rate of compensation for Attorney Brewer. While

it is unclear the position that he holds at his law firm, his thirty-five years of

practice, and his expertise in political, campaign finance, and election law,

warrants an award comparable to Attorney Gurewitz. The fact that he contributed

the most hours in this case during the applicable period lends even more support to

this conclusion. Further, this $500 per hour rate falls squarely within his normal



                                         -18-
client billing rate. See Hadix, 65 F.3d at 536 (holding normal billing rates usually

provide an efficient and fair short cut for determining the market rate).

Accordingly, the Court will award Attorney Brewer $398,150 in attorney’s fees for

the 796.3 hours he worked on this case through September 9, 2016.

       8. Total Fees and Costs

       In total, Plaintiffs are entitled to $530,260 in attorneys’ fees. In addition to

this amount, 52 U.S.C. § 10310(e) permits courts, in an action to enforce voting

rights, to award the prevailing party reasonable litigation expenses as part of the

costs. 52 U.S.C. § 10310(e) (“In any action or proceeding to enforce the voting

guarantees of the fourteenth or fifteenth amendment, the court, in its discretion,

may allow the prevailing party, other than the United States, a reasonable

attorney’s fee, reasonable expert fees, and other reasonable litigation expenses as

part of costs.”).

       Here, Attorney Gurewitz identifies a $214.29 Lexis Nexis billing charge

from August 11, 2016. See Dkt. 169-3, p. 17 (Pg. ID 4924). Because this charge

is dated around the time the parties were litigating Defendant’s Emergency Motion

to Stay the Preliminary Injunction, the Court will presume a connection to that

injunction. Hence, this cost will be recoverable. See Smith v. Service Master

Corp., 592 F. App’x 363, 368 (6th Cir. 2014) (“We see no reason for an absolute




                                         -19-
rule that the cost of computer research is or is not recoverable. Any recovery

should be for the actual cost of the online access or service.”).2

      Attorney Brewer also identifies a $400 filing fee charge. See Dkt. No. 169-

5, p. 6 (Pg. ID 4938). The Court’s docket shows that Plaintiffs paid a $400 filing

fee when they initiated this suit on May 24, 2016.          Therefore, this cost will

likewise be recoverable. See Dkt. No. 1.3 Accordingly, Plaintiffs are entitled to

$530,260 in attorneys’ fees plus $614.29 in litigation costs, bringing their total

award to $530,874.29.

      D. The Court will not Implement a Ten to Twenty-Percent Across-the-
         Board Reduction for Duplicative Billing and/or Vague or Block-
         Billing Entries.

      Defendant asks the Court to reduce any fee award amount by ten to twenty

percent because Plaintiffs allegedly engaged in duplicative billing and/or vague or

block billing practices. Dkt. No. 172, p. 17 (Pg. ID 4981). The Court will Deny

this request.

      To establish that one is entitled to reimbursement for particular items of

attorneys’ fees, “the fee petitioner must provide the court with the attorneys’

billing records that describe the work performed in sufficient detail to establish that

2
  Attorney Gurewitz identifies several other costs related to this case. However,
these costs were either accrued after September 9, 2016 or not associated with a
particular date.
3
 Attorney Brewer also identifies $161.63 in Lexis Nexis research charges.
However, he fails to link these charges with any particular date.

                                         -20-
the work is reasonably related to the litigation.” Gratz v. Bollinger, 353 F. Supp.

2d 929, 939 (E.D. Mich. 2005) (quoting In re Samuel R. Pierce, Jr., 190 F.3d 586,

593-94 (D.C. Cir. 1999)). “The Supreme Court has instructed district courts to

exclude fees that were not ‘reasonably expended,’ such as fees due to overstaffing

or redundancy of work.” Id. at 937 (citing Hensley, 461 U.S. at 434).

      Defendant first argues that the Court should implement a twenty-percent

across-the-board fee reduction because several of Plaintiffs’ attorneys billed for

work on the same documents and for a considerable amount of conferencing

among themselves. Dkt. No. 172, p. 23 (Pg. ID 4987). As examples, Defendant

notes eighteen billing entries by Attorney Brewer showing he researched and

drafted the Complaint in this case, while Attorneys Gurewitz and Nickelhoff billed

for reviewing and revising that same Complaint; twenty entries by Attorney

Brewer for drafting a brief, while Attorney Gurewitz billed for reviewing and

working on that same brief; and several entries by Attorneys Brewer and Gurewitz

identifying calls placed and emails sent between the two of them. See id. at pp. 24-

25 (Pg. ID 4988-89).

      Here, the examples that Defendant cites of duplicative billing do not suggest

that Plaintiffs’ attorneys’ fees request is unreasonable. There is nothing unusual

about lawyers collaborating on and reviewing each other’s work. Nor is it unusual

for attorneys to regularly communicate with each other, especially here where the



                                       -21-
two lead attorneys are from different law firms. See Gratz, 353 F. Supp. 2d at 942

(recognizing there is nothing inherently unreasonable about making an award for

time spent by two or more lawyers engaged in the same representation). This was

a complex voting rights case requiring, as Plaintiffs emphasize, “significant efforts

to research and draft the complaint, amass supporting evidence, secure expert

witnesses, [and] draft pleadings for the district court and court of appeals.” See

Dkt. No. 175, p. 12 (Pg. ID 5153). Any overlap by Plaintiffs’ attorneys in these

efforts was not so excessive, or unnecessary, such as to warrant the type of

reduction that Defendant requests.

      Furthermore, this is not a case where the attorneys’ fees award has been

inflated due to overstaffing. Most of the work was completed by two attorneys. In

fact, outside of Attorneys Gurewitz and Brewer, the most the Court awarded to any

individual was $2,660; and this was primarily for time spent conducting

independent legal research. See Dkt. No. 169-3, p. 15 (Pg. ID 4922) (Billing Entry

for Attorney Olszewski). Every other attorney received less than $650.

      Defendant alternatively argues that the Court should implement a ten-

percent across-the-board reduction because Plaintiffs’ billing entries are too vague

to allow for adequate review. Dkt. No. 172, p. 26 (Pg. ID 4990). Defendant

specifically notes that Attorney Brewer made multiple billing entries for drafting a

brief without specifically identifying the document; that Plaintiffs’ attorneys’



                                        -22-
telephone and email communications do not indicate the subject matter of the

discussions; and that Plaintiffs’ attorneys lump together several tasks in each

billing entry (i.e., block billing), making it impossible to determine how much time

was spent on each individual task. See id. at pp. 26-29 (Pg. ID 4990-93).

      Again, the examples that Defendant cites do not suggest that Plaintiffs’

attorneys’ fees request is unreasonable. The chronology of this case is quite clear,

making it easy to cross-reference any “vague” descriptions in the billing entries

with the sequence of events recorded on the Court’s docket. For example, the

“unidentified” brief that Attorney Brewer worked on between April 2016 and June

2016 corresponds with the dates during which Plaintiffs were litigating their

Motion for a Preliminary Injunction. And though Plaintiffs’ attorneys do lump

together individual tasks within each billing entry, they describe the work

performed in a manner that is sufficient to assess the reasonableness of the total

hours expended. See Smith, 592 Fed. App’x at 371 (“Regarding block-billing, this

court has held that so long as the description of the work performed is adequate,

block-billing can be sufficient.”). Considering the complexity of this case, the

Court finds the amount of time Plaintiffs’ attorneys devoted to litigating these

claims within reason. Accordingly, the Court will not reduce the attorneys’ fees

award.




                                       -23-
                                IV. CONCLUSION

      For the reasons stated herein, the Court will GRANT Plaintiffs’ Motion for

Attorneys’ Fees and Costs [# 169] IN PART.           Plaintiffs are hereby awarded

attorneys’ fees and costs in the amount of $530,874.29.

      IT IS SO ORDERED.



Dated:      May 31, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, May 31, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                       -24-
